Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (333-213094) and Form S-8 (333-197934, 333-183513, 333-161630, 333-155598, 333-147866, 333-135822, 333-127716, 333-117885, 333-107700, 333-97541, 333-67480, 333-45736, 333-86091, 333-57573, 333-32161) of our reports dated March 15, 2017 relating to the consolidated financial statements and the effectiveness of internal control over financial reporting as of December 31, 2016, which appear in this Annual Report on Form 10-K. /s/ BPM LLP San Jose, California
